Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ý Filed by a Party other than the Registrant ¨ Check the appropriate box: ý Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240. 14a-12 STARTECH ENVIRONMENTAL CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: STARTECH ENVIRONMENTAL CORPORATION 88 DANBURY ROAD WILTON, CT 06897 , 2008 Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Startech Environmental Corporation, to be held at our Engineering, Research and Demonstration Center, located at 190 Century Drive, Bristol, Connecticut on Wednesday, May 7, 2008 at 1:00 p.m. (Eastern Standard Time), and at any adjournment or postponement thereof. On the following pages you will find the formal notice of annual meeting and proxy statement. To assure that your shares are represented at the annual meeting, whether or not you plan to attend the meeting in person, please read carefully the accompanying proxy statement, which describes the matters to be voted upon, and please complete, date, sign and return the enclosed proxy card promptly. I hope that you will attend the meeting and I look forward to seeing you there. Sincerely, /s/ Joseph F. Longo Chief Executive Officer and President STARTECH ENVIRONMENTAL CORPORATION 88 DANBURY ROAD WILTON, CT 06897 NOTICE OF 2 TO BE HELD ON MAY 7, 2008 To the Shareholders of Startech Environmental Corporation: Notice is hereby given that the 2007 annual meeting of shareholders (the Annual Meeting) of Startech Environmental Corporation, a Colorado corporation (the Company), will be held at the Companys Engineering, Research and Demonstration Center, located at 190 Century Drive, Bristol, Connecticut on Wednesday, May 7, 2008 at 1:00 p.m. (Eastern Standard Time) for the following purposes: 1. To elect five directors to serve until the next annual meeting of shareholders; 2. To approve the reincorporation of the Company from the State of Colorado to the State of Delaware; 3. To approve an amendment to the Companys 2000 Stock Option Plan to increase the number of shares with respect to which stock options may be granted by 1,000,000 shares; 4. To ratify the appointment of Marcum & Kliegman LLP as the Companys independent registered public accountants for the fiscal year ending October 31, 2008; and 5. To transact such other business as may properly come before the Annual Meeting and at any adjournments or postponements thereof. The board of directors has set February 27, 2008 (the Record Date), as the record date for the Annual Meeting. Shareholders of record as of the close of business on the Record Date are entitled to notice of, and to vote at, the Annual Meeting or any adjournment or postponement thereof. A list of shareholders as of the Record Date will be available for inspection at the Annual Meeting and for any purpose related to the Annual Meeting, during the ten days prior to the Annual Meeting, at the Companys office, during regular business hours. All shareholders are cordially invited to attend the Annual Meeting. If you do not expect to be present at the Annual Meeting, you are requested to fill in, date and sign the enclosed proxy and mail it promptly in the enclosed envelope to make sure that your shares are represented at the Annual Meeting. In the event you decide to attend the Annual Meeting in person, you may, if you desire, revoke your proxy and vote your shares in person. YOUR VOTE IS IMPORTANT IF YOU ARE UNABLE TO BE PRESENT PERSONALLY, PLEASE MARK, SIGN AND DATE THE ENCLOSED PROXY, WHICH IS BEING SOLICITED BY THE BOARD OF DIRECTORS, AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE. By Order of the Board of Directors, /s/ Peter J. Scanlon Chief Financial Officer, Vice President, Treasurer & Secretary Wilton, Connecticut , 2008 STARTECH ENVIRONMENTAL CORPORATION 88 DANBURY ROAD WILTON, CT 06897 PROXY STATEMENT This proxy statement is being furnished to the holders of shares of common stock, no par value (the Common Stock) of Startech Environmental Corporation, a Colorado corporation (the Company), in connection with the solicitation by the board of directors (the Board) of proxies for use at the Companys 2007 annual meeting of shareholders (the Annual Meeting), to be held at 1:00 p.m. (Eastern Standard Time) on Wednesday, May 7, 2008, at the Companys Engineering, Research and Demonstration Center located at 190 Century Drive, Bristol, Connecticut, and at any adjournments or postponements thereof. The matters to be considered and acted upon at the Annual Meeting are described in this proxy statement. The principal executive offices of the Company are located at 88 Danbury Road, Wilton, Connecticut 06897. The proxy statement and accompanying proxy card are first being mailed to the Companys shareholders on or about , 2008. VOTING AND PROXIES What is the purpose of the Annual Meeting? At the Annual Meeting, shareholders will be asked to vote upon the matters outlined in the notice of meeting on the cover page and described in this proxy statement, including the election of directors, the reincorporation of the Company from the State of Colorado to the State of Delaware, the amendment to the Companys 2000 Stock Option Plan to increase the number of shares with respect to which stock options may be granted by 1,000,000 shares and ratification of the appointment of our independent registered public accountants for the fiscal year ending October 31, 2008. In addition, management will respond to questions from shareholders. Who is entitled to vote? Only holders of record of shares of Common Stock as of the close of business on February 27, 2008 (the Record Date) are to entitled to notice of, and to vote at, the Annual Meeting. Each holder of shares of Common Stock is entitled to one vote per share. We are authorized to issue 800,000,000 shares of Common Stock and 10,000,000 shares of preferred stock, no par value, of which there are no shares of preferred stock issued and outstanding. There were outstanding shares of Common Stock as of the close of business on the Record Date. If you hold Common Stock through the Companys 401(k) employee savings plan, you will receive voting instructions from the plan administrator. Please sign and return those instructions promptly to assure that your shares of Common Stock are represented at the Annual Meeting. How can I vote my shares without attending the Annual Meeting? Whether you hold shares directly as the shareholder of record or beneficially in street name, you may direct how your shares are voted without attending the Annual Meeting. If you are a shareholder of record, you may vote by submitting a proxy. If you hold shares beneficially in street name, you may vote by submitting voting instructions to your broker, trustee or nominee. For directions on how to vote, please refer to the instructions below and those included on your proxy card or, for shares held beneficially in street name, the voting instruction card provided by your broker, trustee or nominee (which is the same as the proxy card for shares held in the Companys 401(k) Plan). Shareholders of record of Common Stock may submit proxies by completing, signing and dating their proxy cards and mailing them in the accompanying pre-addressed envelopes. Shareholders who hold shares beneficially in 2 street name may vote by mail by completing, signing, and dating the voting instruction cards provided and can mail them in the accompanying pre-addressed envelopes. Can I change my vote after I return my proxy card? Yes. Even after you have submitted your proxy card, you may revoke or change your vote at any time before the proxy is exercised by filing with the Corporate Secretary of the Company either a notice of revocation or a duly executed proxy card bearing a later date. The powers of the proxy holders will be suspended if you attend the meeting in person and so request, although attendance at the meeting will not by itself revoke a previously granted proxy. Is my vote confidential? Proxy instructions, ballots and voting tabulations that identify individual shareholders are handled in a manner that protects your voting privacy. Your vote will not be disclosed either within the Company or to third parties, except: (1) as necessary to meet applicable legal requirements; (2) to allow for the tabulation of votes and certification of the vote; and (3) to facilitate a successful proxy solicitation. Occasionally, shareholders provide written comments on their proxy card, which are then forwarded to management of the Company. How are votes counted? In the election of directors, you may vote FOR all of the nominees for election as directors or your vote may be WITHHELD with respect to one or more of such nominees. For the other items of business, you may vote FOR, AGAINST or ABSTAIN. If you ABSTAIN, the abstention has the same effect as a vote AGAINST. If you provide specific instructions with regard to certain items, your shares will be voted as you instruct on such items. If you sign your proxy card or voting instruction card without giving specific instructions, your shares will be voted in accordance with the recommendations of the Board (FOR all of the nominees for election as directors, FOR ratification of the appointment of the independent registered public accountants, FOR reincorporation from the State of Colorado to the State of Delaware and FOR the amendment to the Companys 2000 Stock Option Plan to increase the number of shares with respect to which stock options may be granted by 1,000 ,000 shares). What is the voting requirement to approve each of the proposals? In the election of directors, pursuant to Colorado law, the five persons receiving the highest number of FOR votes cast in their favor at the Annual Meeting will be elected. All other proposals require the affirmative FOR vote of a majority of those shares present in person or represented by proxy and entitled to vote on those proposals at the Annual Meeting. If you hold shares beneficially in street name and do not provide your broker with voting instructions, your shares may constitute broker non-votes. Generally, broker non-votes occur on a matter when a broker is not permitted to vote on that matter without instructions from the beneficial owner and instructions are not given. In tabulating the voting result for any particular proposal, shares that constitute broker non-votes are not considered entitled to vote on that proposal. Thus, broker non-votes will not affect the outcome of any matter being voted on at the Annual Meeting, assuming that a quorum is obtained. Abstentions have the same effect as votes against the matter. Are there any dissenters' rights or appraisal rights for those who vote against the proposal? No. Because the Company has more than 2,000 shareholders of "record" (as defined in Section 7-113-101(6) of the Colorado Business Corporation Act), shareholders are not entitled to exercise dissenters' rights in connection with the reincorporation merger described under Proposal No. 2. What constitutes a quorum? The presence at the Annual Meeting, in person or by proxy, of the holders of a majority in the aggregate voting power of the outstanding shares of Common Stock entitled to vote will constitute a quorum, permitting the meeting to conduct its business. As of the Record Date, shares of Common Stock, representing the same number of votes, were outstanding. Thus, the presence of the holders of Common Stock representing at least shares will be required to be present in person or by proxy to establish a quorum. Proxies received but marked as abstentions and broker non-votes will be included in the calculation of the number of shares considered to be present at the Annual Meeting for purposes of determining whether a quorum is present. 3 What happens if additional matters are presented at the Annual Meeting? Other than the four items of business described in this proxy statement, we are not aware of any other business to be acted upon at the Annual Meeting. If you grant a proxy, the persons named as proxy-holders, Peter J. Scanlon and Joseph F. Longo, will have the discretion to vote your shares on any additional matters properly presented for a vote at the Annual Meeting. If for any unforeseen reason any of our nominees is not available as a candidate for director, the persons named as proxy holders will vote your proxy for such other candidate or candidates as may be nominated by the Board. What should I do if I receive more than one set of voting materials? You may receive more than one set of voting materials, including multiple copies of this proxy statement and multiple proxy cards or voting instruction cards. For example, if you hold your shares in more than one brokerage account, you may receive a separate voting instruction card for each brokerage account in which you hold shares. If you are a shareholder of record and your shares are registered in more than one name, you will receive more than one proxy card. Please complete, sign, date and return each proxy card and voting instruction card that you receive. How may I obtain a separate set of voting materials? If you share an address with another shareholder, you may receive only one set of proxy materials (including our annual report to shareholders, Form 10-K for the fiscal year ended October 31, 2007 and proxy statement) unless you have provided contrary instructions. If you wish to receive a separate set of proxy materials now or in the future, you may write or call us to request a separate copy of these materials from: Startech Environmental Corporation 88 Danbury Road Wilton, CT 06897 Attn: Peter Scanlon (203)762-2499 Similarly, if you share an address with another shareholder and have received multiple copies of our proxy materials, you may write or call us at the above address and phone number to request delivery of a single copy of these materials. Who will bear the cost of soliciting votes for the Annual Meeting? The Company is making this solicitation and will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials and soliciting votes. If you choose to access the proxy materials over the Internet, you are responsible for Internet access charges you may incur. In addition to the mailing of these proxy materials, the solicitation of proxies or votes may be made in person, by telephone or by electronic communication by our directors, officers and employees, who will not receive any additional compensation for such solicitation activities. Upon request, we will also reimburse brokerage houses and other custodians, nominees and fiduciaries for forwarding proxy and solicitation materials to shareholders. Where can I find the voting results of the Annual Meeting? We intend to announce preliminary voting results at the Annual Meeting and publish final results in our quarterly report on Form 10-Q for the fiscal quarter ending April 30, 2008. 4 What is the difference between holding my shares as a shareholder of record and as a beneficial owner? Most shareholders hold their shares through a broker or other nominee rather than directly in their own name. As summarized below, there are some distinctions between shares held of record and those owned beneficially. · Shareholder of Record  If your shares are registered directly in your name with the Companys transfer agent, Corporate Stock Transfer, you are considered, with respect to those shares, the shareholder of record, and these proxy materials are being sent directly to you by the Company. As the shareholder of record, you have the right to grant your voting proxy directly to the Company or to vote in person at the meeting. The Company has enclosed or sent a proxy card for you to use. · Beneficial Owner  If your shares are held in a brokerage account or by another nominee, you are considered the beneficial owner of shares held in street name, and these proxy materials are being forwarded to you together with a voting instruction card. As the beneficial owner, you have the right to direct your broker, trustee, or nominee how to vote and are also invited to attend the annual meeting. Since a beneficial owner is not the shareholder of record, you may not vote these in person at the meeting unless you obtain a legal proxy from the broker, trustee, or nominee that holds your shares, giving you the right to vote the shares at the meeting. Your broker, trustee, or nominee has enclosed or provided voting instructions for you to use in directing the broker, trustee, or nominee how to vote your shares. How will my proxy be voted? Your proxy, when properly signed and returned to us, and not revoked, will be voted in accordance with your instructions relating to the proposals contained herein. We are not aware of any other matter that may be properly presented other than the election of directors, the ratification of the appointment of our independent registered public accountants, the reincorporation of the Company from the State of Colorado to the State of Delaware and an the amendment to the Companys 2000 Stock Option Plan to increase the number of shares with respect to which stock options may be granted by 1,000,000 shares. If any other matter is properly presented, the persons named in the enclosed form of proxy card will have discretion to vote in their best judgment. If your shares are held in the name of a bank, broker or other nomine e, you must obtain a proxy, executed in your favor, from the holder of record, to be able to vote at the Annual Meeting. What if I dont mark the boxes on my proxy? Unless you give other instructions on your form of proxy, the persons named as proxies will vote in accordance with the recommendations of the Board. The Boards recommendation is set forth together with the description of each Proposal in this Proxy Statement. In summary, the Board recommends a vote FOR : · The election of L. Scott Barnard, Joseph A. Equale, John J. Fitzpatrick, Joseph F. Longo and Chase P. Withrow III, as directors. · The ratification of the appointment of Marcum & Kliegman LLP as our independent registered public accountants for the fiscal year ending October 31, 2008. · The approval of the reincorporation of the Company from the State of Colorado to the State of Delaware. · The approval of an amendment to the Companys 2000 Stock Option Plan to increase the number of shares with respect to which stock options may be grantedby 1,000,000 shares. Can I go to the Annual Meeting if I vote by proxy? Yes. Attending the Annual Meeting does not revoke the proxy. However, you may revoke your proxy at any time before it is actually voted by giving written notice to the Secretary of the Annual Meeting or by delivering a later dated proxy. 5 Will my vote be public? No. As a matter of policy, shareholder proxies, ballots and tabulations that identify individual shareholders are kept confidential and are only available as actually necessary to meet legal requirements. SHAREHOLDERS OF THE COMPANY ARE REQUESTED TO COMPLETE, SIGN, DATE, AND PROMPTLY RETURN THE ACCOMPANYING PROXY CARD IN THE ENCLOSED POSTAGE-PREPAID ENVELOPE. SHARES OF COMMON STOCK REPRESENTED BY A PROPERLY EXECUTED PROXY RECEIVED PRIOR TO THE VOTE AT THE ANNUAL MEETING AND NOT REVOKED WILL BE VOTED AT THE ANNUAL MEETING AS DIRECTED BY THE PROXY. IT IS NOT ANTICIPATED THAT ANY MATTERS OTHER THAN THOSE SET FORTH IN THE PROXY STATEMENT WILL BE PRESENTED AT THE ANNUAL MEETING. IF OTHER MATTERS ARE PRESENTED, PROXIES WILL BE VOTED IN ACCORDANCE WITH THE DISCRETION OF THE PROXY HOLDERS. 6 PROPOSAL NO. 1 ELECTION OF DIRECTORS The Board currently consists of five members, all of one class. Directors are elected for a term of office to expire at the next annual meeting of shareholders after their election and until their successors are duly elected and qualified. The Board proposes that the five nominees described below, all of which are currently serving as directors, be elected for a term of one year and until their successors are duly elected and qualified. If any of them becomes unavailable to serve as a director, the Board may designate a substitute nominee. In that case, the persons named as proxies will vote for the substitute nominee designated by the Board. Messrs. Joseph F. Longo, Joseph A. Equale, L. Scott Barnard, John J. Fitzpatrick and Chase P. Withrow III were each elected to serve on the Board at the last annual meeting of shareh olders. Set forth below are the names of the nominees for election as directors, their positions and offices with the Company (if applicable), their principal occupations during the past five years, directorships held with other corporations (if applicable), certain other information, their ages and the year they became a director of the company. Information Concerning Directors and Nominees L. Scott Barnard, age 65, has served as a director since April 1, 2005. Mr. Barnard is currently the owner and Managing Partner of Programmix, LLC, a sales and marketing firm based in Norwalk, CT, which he founded in January 2001. Programmix is one of the largest European importers of uncoated free-sheet paper in the United States. From 1998 through 2000, Mr. Barnard served as Executive Vice President, Sales and Distribution of Champion International Corporation (which merged with International Paper in June 2000), and President of Champion Export Corporation. From 1996 to 1998, Mr. Barnard served as Executive Vice President, Sales for Champion International Corporation, and from 1992 to 1996, he served as Executive Vice President, Paper Sales for Champion International Corporation. Mr. Barnard also served as a Corporate Officer of Champion International Corporation from 1992 to June 2000. Mr. Barnard has an extensive background in sales and marketing (both domestic and international). Mr. Barnard serves on the Board of Trustees and Executive Committee of his alma mater, is on the Board of Trustees of Norwalk Hospital and the Norwalk Hospital Foundation in Norwalk, CT, serves on the Board of Overseers of the University of Connecticuts School of Business Administration and serves on the Board of Directors and the audit committee of Nashua Corporation (NNM: NSHA). Joseph A. Equale, CPA, age 62, has served as a director of the Company since November 2003. Mr. Equale is the founder and Managing Partner of Equale & Cirone, LLP (CPAs and advisors), which he founded with Mr. Cirone in January 1999. Prior to the formation of the partnership, and beginning in February 1994, Mr. Equale operated as a sole practitioner. Mr. Equale has spent over ten years in other professional practice units, including a predecessor firm of what is presently Deloitte & Touche LLP. In addition to his responsibilities as Managing Partner, Mr. Equale is in charge of the firms quality control program. Mr. Equale has also spent over ten years in private industry, including an assignment as an Assistant Controller of Xerox Corporation. Mr. Equale is active in the accounting profession, where he served as President and member of the Board of Governors of the 6,500 member Connecti cut Society of CPAs (CSCPA). Mr. Equale is also a member of the American Institute of Certified Public Accountants and New York State Society of Certified Public Accountants. Mr. Equale has served as an Adjunct Assistant Professor of Accounting at Sacred Heart University, Graduate School of Business in Fairfield, Connecticut. Mr. Equale also serves as a director of IWT Tesoro Corporation (IWTT.OB). John J. Fitzpatrick, age 68, has served as a director since April 2005. Mr. Fitzpatrick is an independent management consultant, having retired in 1995 from the old Dun & Bradstreet Corporation as an executive officer and Senior Vice President-Global Human Resources, where he was employed since 1983. His responsibilities at D&B, in addition to providing counsel and guidance to the CEO and the Compensation and Nominating Committees of the Board of Directors, included strategic planning, acquisitions & divestitures, executive staffing, compensation & benefits, and HR information systems. Prior to joining D&B, Mr. Fitzpatrick held international sales, marketing, human resources and administrative management positions with Celanese Corporation, Rockwell International, Burroughs Corporation and Procter & Gamble. 7 Joseph F. Longo, age 75, has served as a director and as Chairman since November 1995. Since November 2004, Mr. Longo has served as Chief Executive Officer and President, positions he also served in from November 1995 to January 2002. From July 2003 until December 2004, Mr. Longo served as Chief Operating Officer, and from August 2003 to August 2004, as Secretary and Treasurer. Mr. Longo is the founder of Startech Corporation, a predecessor of the Company. Mr. Longo was founder and Chief Operating Officer of the International Dynetics Corp., a waste industry capital equipment manufacturing company with multinational customers from 1969 to 1990. Prior thereto, he was Manager of New Product and Business Development for AMF from 1959 to 1969. He has been awarded many waste industry equipment patents, all of which have been s uccessfully commercialized. He is a mechanical engineer and operating business executive, with more than 25 years of waste industry management experience. Chase P. Withrow III, age 64, has served as a director since May 2006. Mr. Withrow has over 35 years of experience working in the securities industry. He is presently employed as a financial advisor with Investar Capital Management, LLC in Edgewater, MD, since 2000. Mr. Withrows broad range of financial services expertise include: assessing compliance with NYSE and NASD regulations; integrating back office and margin processes; establishing sales methodologies; and, advising senior management. Mr. Withrow served as Branch Manager for several brokerage firms, including Advest, Inc., from 1982 to 1986, and Evans & Company, Inc, from 1986 to 1988. During his tenure as a manager at Advest, his office set records for gross commission production as well as gross sales production per broker. Mr. Withrow consistently was named a member of the Presidents Club, which signified superior sales pr oduction across the nationwide firm. THE BOARD OF DIRECTORS HAS UNANIMOUSLY APPROVED THE NOMINEES FOR ELECTION AS DIRECTORS AT THE ANNUAL MEETING AND RECOMMENDS THAT THE SHAREHOLDERS VOTE FOR THE ELECTION OF THE DIRECTOR NOMINEES LISTED ABOVE. 8 EXECUTIVE OFFICERS Set forth below are the names of the Companys executive officers, their principal occupations during the past five years, certain other information and their ages. Joseph F. Longo, age 75, serves as Chief Executive Officer and President. Information concerning Mr. Longo is set forth above under Information Concerning Directors and Nominees. Peter J. Scanlon, age 59, serves as Vice President, Chief Financial Officer, Treasurer and Secretary. Mr. Scanlon joined the Company as Controller in December 1998 until October 2003. In November 2003, Mr. Scanlon was appointed to his current position of Chief Financial Officer. Since August 2004, Mr. Scanlon has also served as Treasurer and Secretary. Prior to joining the Company, Mr. Scanlon was Director of Financial Services for Vivax Medical Corporation, a publicly traded manufacturing company located in Bristol, Connecticut, from November 1996 to December 1998. Prior to Vivax, Mr. Scanlons extensive corporate financial and systems background includes 18 years with the IBM Corporation in the accounting, finance and financial systems areas. As Manager of International Finance Systems Development, Mr. Scanlon was successful in the development and installation of the reporting system being use d by IBMs six largest international subsidiaries. While on a three-year assignment in London, England, he also developed and implemented financial procedures and controls for IBMs European manufacturing headquarters in Brentford, England. Ralph N. Dechiaro, age 59, serves as Vice President of Business Development. Mr. Dechiaro joined us as Vice President of Business Development in February 2002. Prior to joining us, he was the Commercial Program Manager at JFK International Air Terminal where he participated in the Terminal 4 Redevelopment Program from December 2000 to January 2002. Prior to JFK International, he was a Project Manager at Burns and Roe Enterprises from January 1975 to September 1984 and from September 1990 to December 2000 where he managed government, domestic and international projects. From September 1984 to September 1990 he was a System Manager at ITT Avionics where he was responsible for the development and implementation of applied business systems. Mr. Dechiaro also brings extensive government experience, where he served 28 years in the US Army culminating in retirement as a Lieutenant Colonel. In this capacity, Mr. Dechiaro completed varied command and staff assignments at all management levels culminating in the assignment as Assistant Chief of Staff for Information Management. He served as the Principal Staff Officer to the Commanding General providing contracting services, long range planning and implementation of all functions relative to communications, information services, contracting, and advanced technologies. Stephen J. Landa, age 44, serves as Vice President of Sales and Marketing. Mr. Landa joined the Company in May 2004. Mr. Landa is also the founder of Mighty Oak Management LLC, a securities brokerage and registered investment advisory firm. Prior to joining the Company, Mr. Landa was a financial news talk show host broadcasting from New York to Boston. Mr. Landa has held many securities industry licenses over his fifteen year career in the securities sales business including thirteen years at American Express and Royal Alliance. Mr. Landa has a degree in Architecture and Civil Engineering, a certificate in Real Estate Development and Financial Analysis, Project Management, a Construction Supervisors License, a General Securities Principal license and is a Registered Investment Adviser. In addition, Mr. Landa is the recipient of an award for academic excellence in the Boston Architectural Center s work study program. Family Relationships There are no family relationships among our executive officers or directors or any individual nominated for election as a director. 9 Security Ownership of Certain Beneficial Owners and Management The following table sets forth information with respect to beneficial ownership of our Common Stock as of February 8, 2008 by (i) each person or entity who is known by us to own beneficially 5% or more of the outstanding shares of our Common Stock, (ii) each director and nominee, (iii) each named executive officer (as identified in the 2007 Summary Compensation Table) and (iv) all current directors and executive officers as a group. Except as otherwise indicated, we believe that the beneficial owners of the Common Stock listed below, based on a review of filing with the Securities and Exchange Commission and on information furnished to us by such owners, have sole investment and voting power with respect to such shares, subject to community property laws where applicable. Name and Address of Beneficial Owner Number of Shares Percent of Total Joseph F. Longo 1,556,398 6.6 % Peter J. Scanlon 140,528 * Ralph N. Dechiaro 89,116 * Stephen J. Landa 35,868 * L. Scott Barnard 54,000 * Chase P. Withrow III 36,864 * Joseph A. Equale 69,000 * John J. Fitzpatrick 54,000 * Northshore Asset Management, LLC 3,939,135 17.0 % c/o Arthur J. Steinberg, not individually but solely in his capacity as Receiver of Northshore Asset Management, LLC and related entities c/o Kaye Scholer LLP 425 Park Avenue New York, NY 10022 Arthur J. Steinberg, not individually 4,939,135 21.3 % but solely in his capacity as Receiver of Northshore Asset Management, LLC and related entities c/o Kaye Scholer LLP 425 Park Avenue New York, NY 10022 Paradigm Group L.P. 1,474,084 6.2 % 60 Revere Drive, Suite 725 Northbrook, IL 60062 Connecticut Banking Commissioner Howard 4,939,135 21.3 % F. Pitkin, (successor to John P. Burke), not individually but solely in his capacity as Receiver of Circle Trust Company ( c/o State of Connecticut Department 10 Name and Address of Beneficial Owner Number of Shares (1) Percent of To tal Banking 260 Constitution Plaza Hartford, CT 06103 FB U.S. Investments, L.L.C. 5,329,174 20.4 % 1285 Sable Palms Drive Mobile, Alabama 36695 (13) Francisco J. Rivera Fernandez 2,100,000 8.6 % PO Box 11852 San Juan, Puerto Rico 00922 (14) All officers and directors as a group 2,035,774 8.6 % (8 persons) * Represents less than one percent (1%). (1) The beneficial ownership is calculated based on 23,082,775 shares of our Common Stock outstanding as of February 8, 2008. Beneficial ownership is determined in accordance with the rules and regulations of the Securities and Exchange Commission and includes shares over which the indicated beneficial owner exercises voting and/or investment power. In computing the number of shares beneficially owned by a person in the column and the percentage ownership of that person, shares of our Common Stock subject to options or warrants held by that person that were exercisable at or within 60 days of February 8, 2008 are deemed outstanding. These shares, however, are not deemed outstanding for the purpose of computing the percentage ownership of any other person. Except as indicated in the footnotes to this table and pursuant to applicable community property laws, each shareholder named in the table has sole voting and investment pow er with respect to the shares set forth opposite such shareholders name. (2) Includes 332,500 shares subject to options that are currently exercisable and/or options that are exercisable within 60 days of February 8, 2008. (3) Includes 112,500 shares subject to options that are currently exercisable and/or options that are exercisable within 60 days of February 8, 2008, and 28,028 shares that have vested through February 8, 2008 throughthe Company's 401(k) plan. (4) Includes 50,500 shares subject to options that are currently exercisable and/or options that are exercisable within 60 days of February 8, 2008, and 28,116 shares that have vested through February 8, 2008 throughthe Company's 401(k) plan. (5) Includes 22,500 shares subject to options that are currently exercisable and/or options that are exercisable within 60 days of February 8, 2008, and 7,368 shares that have vested through February 8, 2008 throughthe Company's 401(k) plan. (6) Includes 54,000 shares subject to options that are currently exercisable and/or options that are exercisable within 60 days of February 8, 2008. (7) Includes 69,000 shares subject to options that are currently exercisable and/or options that are exercisable within 60 days of February 8, 2008. (8) Address is 88 Danbury Road, Suite 2A, Wilton, Connecticut 06897. (9) Arthur J. Steinberg is the Receiver of Northshore Asset Management, LLC, a Delaware limited liability company, Saldutti Capital Management, L.P., a New York limited partnership, Ardent Research Partners, L.P., a New York limited partnership, and Ardent Research Partners, Ltd., an open-ended limited liability investment company incorporated under the International Business Companies Act, 1989 (as amended) of 11 The Commonwealth of The Bahamas and certain other related entities (including The Astor Fund, L.P., a Delaware limited partnership). You should read Footnote 10 to this table, which contains additional details as to these matters. Of these shares of our Common Stock, (a) 3,558,347 are held by Northshore Asset Management, LLC for the benefit of The Astor Fund, L.P. (and The Astor Fund, L.P., is managed by Northshore Asset Management, LLC), (b) 253,516 shares are held by Ardent Research Partners, L.P., including 132,744 shares of our Common Stock issuable upon exercise of warrants held by Ardent Research Partners, L.P., which expire on February 20, 2008, exercisable as to 44,248 shares of our Common Stock at $4.89 per share, 44,248 shares of our Common Stock at $5.89 per share and 44,248 shares of our Common Stock at $6.89 per share and (c) 127,272 shares are held by Ardent Research Partners, Ltd. Ardent Research Partners, L.P. and Ardent Research Partners, Ltd. are managed by Saldutti Capital Management, L.P. Northshore Asset Management, LLC is the general partner of Ardent Research Partners, L.P. and owns Saldutti Capital Management, L.P. Accordingly, (i) the Northshore Receiver may be deemed to share beneficial ownership and the power to dispose of and to vote all of the shares of our Common Stock beneficially owned by Northshore Asset Management, LLC, Ardent Research Partners, L.P., Ardent Research Partners, Ltd. and The Astor Fund, L.P., (ii) The Astor Fund, L.P. may be deemed to share beneficial ownership and the power to dispose of and to vote the 3,558,347 held by Northshore Asset Management, LLC, (iii) Saldutti Capital Management, L.P., may be deemed to share the beneficial ownership and the power to dispose of and to vote the 380,788 shares of our Common Stock beneficially owned in the aggregate by Ardent Research Partners, L.P. and Ardent Research Partners, Ltd., (iv) Ardent Research Partners, L.P. may be deemed to share the beneficial ownership and the power to dispose of and to vote 253,516 shares of our Common Stock, including 132,744 shares of our Common Stock issuable upon exercise of warrants held by Ardent Research Partners, L.P. and (v) Ardent Research Partners, Ltd. may be deemed to share the beneficial ownership and the power to dispose of and to vote 127,272 shares of our Common Stock. In addition, Mr. Steinberg also serves as the Receiver of an entity that owns 94% of the equity interests of Circle Trust Company. Circle Trust Company is in a separate receivership proceeding. You should read Footnote 12 to this table, which contains additional details as to these matters. Mr. Steinberg expressly disclaims beneficial ownership of any shares of our Common Stock. (10) On February 16, 2005, upon application of the Securities and Exchange Commission, the United States District Court for the Southern District of New York entered an order appointing Arthur J. Steinberg to act as the temporary Receiver of Northshore Asset Management, LLC, Ardent Research Partners, L.P., Ardent Research Partners, Ltd., Saldutti Capital Management, L.P., and certain other related entities. That court entered subsequent orders appointing Mr. Steinberg as the permanent Receiver of these entities. Based on the powers granted to him pursuant to these and other orders entered by that court, Mr. Steinberg not individually, but solely in his capacity as the Receiver of Northshore Asset Management, LLC, Ardent Research Partners, L.P., Ardent Research Partners, Ltd., Saldutti Capital Management, L.P., and certain other related entities, whom we sometimes refer to in this proxy statement as the Northshore Receiver, may be deemed to share beneficial ownership and have the shared power to vote and dispose of 3,939,135 shares of our Common Stock (including 132,744 shares issuable upon the exercise of warrants held by Ardent Research Partners, L.P.), held in the aggregate by Northshore Asset Management, LLC, Ardent Research Partners, L.P., Ardent Research Partners, Ltd. and the other entities described in Footnote 9 to this table. You should read Footnote 9 to this table, which contains additional details as to these matters. In addition, by virtue of the Settlement Agreement dated as of May 25, 2006, which we sometimes refer to in this proxy statement as the Settlement Agreement, between the Northshore Receiver and Connecticut Banking Commissioner John P. Burke, not individually, but solely in his capacity as Receiver of Circle Trust Company, whom we sometimes refer to in this proxy statement as the Circle Receiver, and due to certain other factors, the Northshore Receiver may be deemed to be the beneficial owner and have the shared power with the Circle Receiver to direct the disposition and voting of an additional 1,000,000 shares of our Common Stock of which the Circle Receiver may be deemed to have beneficial ownership. You should read Footnote 12 to this table, which contains additional details as to these matters. Mr. Steinberg expressly dis claims beneficial ownership of any shares of our common stock. (11) Includes 758,319 warrants that are exercisable within 60 days of February 8, 2008. (12) On September 30, 2005, pursuant to the provisions of Chapter 664c of the Connecticut General Statutes, the Superior Court for the Judicial District of Hartford, Connecticut, appointed the Connecticut Bank Commissioner, John P. Burke, as the Receiver of Circle Trust Company. On October 1, 2006, Howard F. 12 Pitkin was appointed as the successor to Mr. Burke, to serve as the Connecticut Bank Commissioner and the Receiver of Circle Trust Company, upon Mr. Burkes retirement. We sometimes refer to Mr. Burke, Connecticut Banking Commissioner, solely in his capacity as the Receiver of Circle Trust Company through the date of his retirement and to Mr. Pitkin, Connecticut Banking Commissioner, solely in his capacity as the Receiver of Circle Trust Company after such date, as the Circle Receiver. On August 27, 2004, Northshore Asset Management, LLC contributed 1,000,000 shares of our Common Stock to the capital of Circle Trust Company. Circle Trust Company shared beneficial ownership of 1,000,000 shares of our Common Stock. The Northshore Receiver is the Receiver for the entity which owns 94% of the equity interests of Circle Trust Company. Based on the powers and authority granted to the Circle Receiver by order of the Superio r Court for the Judicial District of Hartford, Connecticut, the Circle Receiver, not individually, but solely in his capacity as Receiver of Circle Trust Company and as a result of the Settlement Agreement, may be deemed to share beneficial ownership and share the power to vote and dispose of 4,939,135 shares of Common Stock due to the following: (i) 1,000,000 shares of Common Stock that may be deemed to be beneficially owned by the Circle Receiver (which were contributed to Circle Trust Company) and (ii) by virtue of the Settlement Agreement, 3,939,135 shares of our Common Stock, (including 132,744 shares issuable upon the exercise of warrants held by Ardent Research Partners, L.P.), that may be deemed to be beneficially owned by the Northshore Receiver. You should read footnotes 9 and 10 to this table, which contain additional details as to these matters. Mr. Pitkin expressly disclaims beneficial ownership of any shares of our Common Stock. (13) Includes 3,058,336 warrants that are exercisable within 60 days of February 8, 2008. (14) Includes 833,000 warrants that are exercisable within 60 days of February 8, 2008. (15) Includes 30,000 shares subject to options that are currently exercisable or that are exercisable within 60 days of February 8, 2008. Includes 3,425 common shares owned by Mr. Withrows wife for which Mr. Withrow disclaims beneficial ownership. 13 BOARD MEETINGS AND COMMITTEES The Board has a standing Audit Committee and a standing Compensation Committee; however, the Board does not presently have a standing nominating committee, which functions are carried out by the entire Board. The Board believes that their processses effectively serve the functions of a nominating committee and do not believe that there is a need for a separate, formal nominating committee at this time. Meetings of the Board of Directors The Board held three meetings during the fiscal year ended October 31, 2007 and acted by written consent on two occasions. All of the Companys directors that currently serve on the Board attended at least 75% of the meetings of the Board and any applicable committee. We encourage directors to attend the Companys annual meeting of shareholders. Last year all of our directors attended our annual meeting of shareholders. Audit Committee During fiscal 2007, the Audit Committee consisted of Messrs. Joseph A. Equale (Chairman), L. Scott Barnard and John J. Fitzpatrick. The Audit Committee was established in accordance with section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended. The Audit Committee performs the functions set forth in a written charter of the Audit Committee and is responsible for policies, procedures and other matters relating to accounting, internal, financial controls and financial reporting, including the engagement of independent registered public accountants and the planning, scope, timing and cost of any audit and any other services that the auditors may be asked to perform, and review with the auditors their report on the Companys financial statements following completion of each audit. Messrs. Equale, Fitzpatrick and Barnard are each considered independent, as defined in Rule 4200(a)(15) of the NASDAQ Marketplace Rules and Security and Exchange Commission (SEC) regulations. The Board has determined that based on the credentials of Mr. Equale, the Chairman of the Audit Committee, Mr. Equale qualifies as an audit committee financial expert within the meaning of SEC regulations. During fiscal 2007, the Audit Committee held four meetings. Compensation Committee The Compensation Committee consists of three directors. The Compensation Committee is responsible for, among other things, ensuring that the senior executives of the Company are compensated effectively in a manner consistent with the stated compensation strategy of the Company, internal equity considerations, competitive practice, and the requirements of the appropriate regulatory bodies. The Compensation Committee is also responsible for communicating to shareholders the Companys compensation policies and the reasoning behind such policies as required by the SEC. During fiscal 2007, the Compensation Committee consisted of John J. Fitzpatrick (Chairman), Joseph A. Equale and Chase P. Withrow III. During the 2007 fiscal year, the Compensation Committee held three meetings. Messrs. Fitzpatrick, Equale and Withrow are each considered independent, as defined in Rule 4200(a)(15) of the NASDAQ Marketplace Rules and SEC regulations. 14 Directors Nominations Historically, the Company has not been presented with a nominee for director by any of its shareholders and accordingly, the Board does not have a formal process in place for nominating directors but is actively in the process of developing one and expects to adopt such a process in the near future. Nevertheless, the Board would consider qualified nominees recommended by the shareholders in accordance with the procedures set forth in the Companys Bylaws. Absent special circumstances, the Board will continue to nominate qualified incumbent directors whom the Board believes will continue to make an important contribution to the Company. In identifying qualified individuals to become directors, the Board selects candidates whose attributes it believes would be most beneficial to the Company. The Board evaluates each individual's experience, integrity, competence, diversity, skills and dedication i n the context of the needs of the Board. The Board generally will require that nominees be persons of sound ethical character, be able to represent all shareholders fairly, have no material conflicts of interest, have demonstrated professional achievement, have meaningful experience and have a general appreciation of the major business issues facing the Company. The Board is in the process of developing provisions to address the process by which a shareholder may nominate an individual to stand for election to the Board at the Companys annual meeting of shareholders. Communications with Directors Shareholders may contact any of the Companys directors by writing to them at Startech Environmental Corporation, 88 Danbury Road, Suite 2A, Wilton, CT 06897. Historically, the Board has not received shareholder communications and therefore, the Board does not have a formal process in place for handling such communications; however, the Board is actively evaluating such a process and expects to adopt one in the near future. REPORT OF THE AUDIT COMMITTEE The following Report of the Audit Committee does not constitute soliciting material and should not be deemed filed or incorporated by reference into any other Company filing under the Securities Act of 1933, as amended, or the Securities Act of 1934, as amended, except to the extent the Company specifically incorporates this Report by reference therein. The Audit Committee acts under a written charter, which was adopted by the Board in August 2003. The charter, which includes standards set forth in SEC regulations and rules of the NASDAQ includes assisting the Company with: · overseeing and monitoring the auditing and integrity of the Companys financial statements; · qualification and independence of the Companys independent registered public accountants; · performance of the Companys independent registered public accountants; · compliance by the Company with legal and regulatory requirements as promulgated by the SEC; and · accounting and financial reporting process. In connection with its oversight and monitoring of the auditing and integrity of the Companys financial statements, the Audit Committee reviewed and discussed with both management and the Companys independent registered public accountants all financial statements prior to their issuance. Management advised the Audit Committee in all cases that all financial statements were prepared in accordance with generally accepted accounting principals and reviewed any significant accounting issues with the audit committee. These reviews included discussion with the independent accountant of matters required to be discussed pursuant to Statement on Auditing Standards No. 61 (Communication with Audit Committees). The Audit Committee also discussed with the Companys independent registered public accountants matters relating to its independence, including a review of audit fees and the disclosures made to the audit committee pursuant to Independence Standards Board Standard No. 1 (Independence Discussions with Audit Committees). 15 Taking all of these reviews and discussions into account, the Audit Committee recommended to the Board that the Board approve the inclusion of the Companys audited financial statements in the Companys Annual Report on Form 10-K for the fiscal year ended October 31, 2007, for filing with the Securities and Exchange Commission. Submitted by the Audit Committee: Joseph A. Equale (Chairman) L. Scott Barnard John L. Fitzpatrick Beneficial Ownership Reporting Compliance On May 10, 2007, Messrs. Barnard, Equale, Fitzpatrick and Withrow, our non-employee directors, each received options to purchase 15,000 shares of the Companys Common Stock. These option grants were not reported in a timely manner with the SEC. 16 EXECUTIVE COMPENSATION Compensation Discussion and Analysis Overview of Our Executive Compensation Program The Compensation Committee of the Board of Directors is responsible for establishing, implementing and continually monitoring adherence to the Companys compensation philosophy. The Compensation Committee is currently composed of three (3) non-employee directors. The Compensation Committee reviews the performance and compensation levels for executive officers and sets salary and bonus levels and stock option grants. The objectives of the Compensation Committee are to correlate executive compensation with the Companys business objectives and performance, and to enable the Company to attract, retain and reward executive officers who contribute to the Companys long-term success. Throughout this compensationdiscussion and analysis, the Companys Chief Executive Officer and Chief Financial Officer, as well as the other individuals included in the 2007 Summary Compensation Table on page 21 are referred to as the Named Executive Officers. Executive Compensation Philosophy Our overall compensation program seeks to fairly and competitively compensate our Named Executive Officers, as well as provide incentive compensation that aligns their interests with those of our stockholders. The Compensation Committee believes that the compensation program for executive officers should be designed to retain and motivate talented executives responsible for the success of the Company, and should be determined within the competitive environment within which the Company is situated and based on the achievement of business objectives, individual contribution and financial performance. The goals of the Compensation Committee are to provide a total compensation package that considers the compensation practices of companies with which the Company competes for executive officers, takes into account the achievement of financial and individual performance goals, and aligns the interests of the executive officers with those of the Company by providing them with an equity stake in the Company. Compensation is designed to fall within the central tendency of the range of that paid to comparable executi ves in other similarly sized and like industry corporations. In furtherance of this philosophy, the Compensation Committee believes that the Named Executive Officers should primarily be compensated through a competitive salary. Incentive compensation, based on Company or individual achievement, is utilized to a limited extent. Perquisites and personal benefits are kept to a minimum. More specifically, the Compensation Committee believes that equity compensation is significant in that it aligns the interests of the Named Executive Officers with those of shareholders, but annual grants are not necessary to achieve this goal. The Compensation Committee reserves the right to award bonuses after the end of each fiscal year, to the extent it believes it appropriate. In general, bonuses have been awarded infrequently. Peer Group The Company does not compare its compensation arrangements to a formal peer group of companies since we do not believe that an adequate peer group exists for which compensation data is publicly available. Most of the companies in this industry are privately held, so that there is limited, if any, financial data in the public domain regarding the performance of competing companies. We continue to investigate whether there may be an appropriate peer group of similar companies for compensation purposes. Currently, the Compensation Committee believes that Integrated Environmental Technologies (IET) and MSE Technology Applications, Inc. (MSE) may be sufficiently similar to us to be peer group companies. Both IET and MSE are in the same industry as the Company, although IET offers a very different system from our technology (using a carbon rod plasma arc system whereas we use a plasma torch-based system). Both companies also are similar in size and development stage to the Company. 17 Objectives of Executive Compensation Overall, the Companys compensation program is designed to attract, retain, inspire and reward executive officers who contribute to the Companys overall success. The specific objectives of our executive compensation program are to: · provide competitive total pay opportunities in order to attract, retain and motivate high-quality executive talent critical to the Companys success; · pay for performance through compensation that emphasizes competitive, merit-based salary increases and de-emphasizes entitlements and perquisites; · create a mutuality of interest between executives and stockholders through a stock option program; and · focus the executives attention on overall corporate objectives as well as each executives specific operational objectives. The Compensation Committee, together with the Board, sets the Companys corporate goals and objectives, as well as objectives for each of the Named Executive Officers. At least annually, the Compensation Committee evaluates the CEOs and the other Named Executive Officers performance in light of these goals and objectives and takes this evaluation into account in setting their annual compensation. Mr. Longo, our Chief Executive Officer, has an employment agreement with the Company. Nevertheless, significant aspects of Mr. Longos compensation still are within the Compensation Committees ongoing discretion. Any bonus and stock option grants are fully within the Compensation Committees discretion. With respect to base salary, the agreement specifies Mr. Longos salary, but the Compensation Committee has discretion to increase it, as the Compensation Committee did in August 2007, when it increased Mr. Longos base salary from $185,000 to $210,000. Executive Compensation Components The compensation program for the Named Executive Officers consists of the following three primary components: · base salary; · stock options; and · incentive bonus. Base Salary . We primarily compensate our Named Executive Officers with a competitive base salary. The Compensation Committee annually reviews and approves salaries for the Named Executive Officers. When setting salary levels, consideration is given to the executives overall responsibilities, professional qualifications, level of experience, individual performance, technical expertise and contribution to the business, and the combined value of these factors to the Companys long-term performance and growth. The Compensation Committee applies these factors based upon its discretion and judgment; no specific formula is applied to determine the weight of each factor. Stock Options . The Compensation Committee provides the Named Executive Officers with long-term incentive compensation through grants of options to purchase the Companys Common Stock. Stock options align the interests of the Named Executive Officers with those of the Companys stockholders and provide the recipient with a significant incentive to manage the Company from the perspective of an owner with an equity stake in the business. The Compensation Committee believes that stock options directly motivate an executive to maximize long-term stockholder value. Stock options are not granted annually, but at the discretion of the Compensation Committee. When granting stock options, the Compensation Committee ties the number of stock options awarded to the Companys performance and to the individual contribution of the specific executive. In practice, the Compensation Committee establishes a target option award for each named executive officer, based on the officers position, responsibilities, and historical and expected future contributions to our Company. The target award is then adjusted as appropriate to conform to actual Company and individual performance. 18 Incentive Bonus . Bonuses are awarded by the Compensation Committee in its discretion, based on the gross sales for the applicable year. In most years, including fiscal 2007, no bonuses were paid to the Named Executive Officers. The possibility of an incentive bonus provides an additional incentive to maximize Company and individual performance. The Compensation Committee is responsible for reviewing and approving bonuses for each named executive officer. Our Chief Executive Officers bonus is determined by the Compensation Committee, in accordance with the terms of his employment agreement, without participation by him. Bonus payments to the other Named Executive Officers are determined by the Compensation Committee in consultation with our Chief Executive Officer. The Committee determines the aggregate amount available for bonuses each year based on the gross sales for the year, as compared to the expectation for the year. Gross sales measures the growth of the Companys business, both organically and through acquisitions, and provides an indication of future success. The aggregate bonus pool is then allocated among the eligible individuals based on: the performance of the individuals function measured against corporate goals; and the individuals individual performance during the year, measured against individual goals. Although actual performance measured against pre-established goals is the key component in determining both company and individual performance, the Committee may exercise discretion when determining whether company and/or a proxy officers individual goals have been attained. During fiscal year 2007 no bonuses were paid to any of the executive officers. Other Policies and Practices Related to Our Executive Compensation Program Benefits Upon Termination of Employment The Committee believes that it is appropriate to provide key officers reasonable severance benefits in the event of certain terminations of employment. Accordingly Mr. Longos employment agreement provides for severance and the Company has severance agreements with Messrs. Scanlon and Dechiaro. Messrs. Scanlon and Dechiaro are each entitled to four weeks of base salary for each year of service with Company. Mr. Scanlon has been with the Company for nine years and Mr. Dechiaro has been with the Company for five years. Additionally both executives are entitled up to 12 months of benefit continuation. Mr. Dechiaro will receive the severance in the event of an involuntary termination other than for cause, and Mr. Scanlon will receive the severance in the case of any termination, voluntary or involuntary, other than for cause. Mr. Longo is entitled to six months of base salary and benefits continuati on. Mr. Longo will receive the severance in the event of any termination, voluntary or involuntary, other than death. If the termination is due to disability or is involuntary for any reason other than for cause, after the six-month severance period, Mr. Longo (and his surviving spouse) will receive additional termination benefits and lifetime reimbursement of gap medical insurance premiums to cover expenses not covered by Medicare or Medicaid. These severance payments and additional termination benefits are described in more detail below under the heading Potential Payments Upon Termination of Employment. Pension and Retirement Benefits The Company maintains a 401(k) plan and provides employer matching contributions (subject to certain limitations) for employee contributions. The Named Executive Officers also are eligible to participate in the 401(k) plan. The Company does not provide the Named Executive Officers with any pension or other retirement benefits. Perquisites and Other Personal Benefits The Company provides the Named Executive Officers with certain limited perquisites and personal benefits that the Company and the Compensation Committee believe are reasonable and consistent with the general practice of similarly situated companies. These additional benefits do not, and are not intended to, comprise a significant portion of the Named Executive Officers compensation. 19 In addition to participation in the Companys health plan and 401(k) plan (including the receipt of matching contributions), which apply to the same extent as to other employees, the Company provides the Named Executive Officers with directors and officers liability insurance and a monthly car allowance. The personal benefits described above are included in the All Other Compensation column of the 2007 Summary Compensation Table on page 21. Tax and Accounting Implications Deductibility of Executive Compensation Section 162(m) of the Internal Revenue Code limits to $1 million the annual tax deduction for compensation paid to each of the chief executive officer and any of the four highest paid other executive officers. However, compensation that qualifies as performance-based compensation is deductible even in excess of $1 million. The Named Executive Officers salary and bonus currently are not anticipated to exceed $1 million. Any compensation from stock options is expected to qualify as performance-based compensation and therefore be exempt from the Section 162(m) restrictions. Nonqualified Deferred Compensation On October 22, 2004, the American Jobs Creation Act of 2004 was signed into law, adding Section 409A to the Internal Revenue Code, which changed the tax rules applicable to nonqualified deferred compensation arrangements. A violation of these new rules could result in the imposition of a 20% penalty tax on the affected executives. The Company believes it is operating in compliance with Section 409A and the Treasury Regulations thereunder. The Compensation Committee, through its legal counsel, is monitoring compliance with Section 409A. 20 2007 Summary Compensation Table All Other Salary Compensation Total Name and Principal Position Year Joseph F. Longo Chairman of the Board, Chief Executive Officer and President 2007 $ 191,731 $ 0 $ 191,731 Peter J. Scanlon Vice President, Chief Financial Officer, Treasurer and 2007 138,731 99,929 238,660 Secretary Ralph N. Dechiaro Vice President of Business Development 2007 136,038 44,713 180,751 Stephen J. Landa Vice President of Sales and Marketing 2007 136,038 13,688 149,726 (1) Representing an annual base salary of $185,000 until August 2007 and an annual base salary of $210,000 beginning August 1, 2007. (2) Representing an annual base salary of $130,000 until August 2007 and an annual base salary of $155,000 beginning August 1, 2007. (3) Representing (i) a monthly automobile allowance of $1,300, (ii) a monthly incentive payment of $6,000 through July 31, 2007, and $4,800 per month beginning on August 1, 2007, and (iii) 401(k) matching contributions of $15,929. The incentive payment is a monthly amount paid as an additional incentive to the executive to remain in the Companys employ, but which may be reduced or eliminated at any time. (4) Representing an annual base salary of $130,000 until August 2007 and an annual base salary of $145,000 beginning August 1, 2007. (5) Representing (i) one-time automobile allowance for 2006 fiscal year of $6,000 paid in 2007 fiscal year, (ii) a monthly automobile allowance of $1,700, (iii) a monthly incentive payment of $1,250 per month beginning September 1, 2007, and (iv) 401(k) matching contributions of $15,813. The incentive payment is a monthly amount paid as an additional incentive to the executive to remain in the Companys employ, but which may be reduced or eliminated at any time. (6) Representing an annual base salary of $130,000 until August 2007 and an annual base salary of $145,000 beginning August 1, 2007. (7) Representing 401(k) matching contributions of $13,688. 21 Grants Of Plan-Based Awards No equity or non-equity plan awards were made in 2007. Messrs. Longo, Scanlon and Dechiaro have written agreements with the Company. Mr. Longos employment agreement (the CEO Agreement) originally was effective as of January 1, 2004 for a three-year term. The CEO Agreement is automatically extended for one-year renewal terms unless Mr. Longo or the Company gives written notice of non-renewal within 90 days before January 1. The term of the CEO Agreement has been extended through 2008. Under the CEO Agreement, Mr. Longo will serve as the Companys Chief Executive Officer and President, with an annual base salary of $185,000, which was increased by the Compensation Committee to $210,000 on August 1, 2007. In the event that Mr. Longos employment terminates, the Company will pay Mr. Longo (or, if applicable, his surviving spouse or, if none, his estate or other legal representative) any accrued but unpaid compensation, unreimbursed reasonable business-related expenses and any benefits or payments due under any Company benefit, fringe benefit or arrangement with respect to the period prior to such date of termination. In addition, if Mr. Longos employment terminates for any reason other than death, Mr. Longo shall receive continued payment of his base salary and continued eligibility for benefits, both for six months following the date of termination. If the termination is due to disability or is involuntary for any reason other than for cause, after the six-month severance period, Mr. Longo (and his surviving spouse) will receive additional termination benefits and lifetime reimbursement of gap medical insurance premiums to cover expenses not covered by Medicare or Medicaid. On January 28, 2008, the parties executed an amendment to clarify provisions with respect to such agreement. These severance payments and additional termination benefits are described in more detail below under the heading Potential Payments Upon Termination of Employment. On December 1, 2005, the Company entered into an agreement with Mr. Dechiaro, pursuant to which the Company agreed to pay Mr. Dechiaro severance in the event that his employment involuntarily terminates other than for cause. The severance payments equal four weeks of base salary for each year of service. Mr. Dechiaro has been with the Company for five years. In additional, Mr. Dechiaro is entitled up to a maximum of 12 months of benefit continuation. These severance payments are described in more detail below under the heading Potential Payments Upon Termination of Employment. On December 13, 2005, the Company entered into an agreement with Mr. Scanlon, pursuant to which the Company agreed to pay Mr. Scanlon severance in the event that his employment terminates other than for cause. Mr. Scanlon will receive the severance in the case of any termination, voluntary or involuntary, other than for cause. The severance payments equal four weeks of base salary for each year of service. Mr. Scanlon has been with the Company for nine years. Additionally he is entitled up to a maximum of 12 months of benefit continuation. These severance payments are described in more detail below under the heading Potential Payments Upon Termination of Employment. 22 The following table shows the base pay levels of our Named Executive Officers and the increases recently implemented. Annualized Base Pay for Our Proxy Officers Table Annualized Annualized Annualized Base Pay Base Pay Base Pay Calendar Year Calendar Year Calendar Year Name Increase Increase Joseph F. Longo $ 185,000 $ 210,000 13.5 % $ 210,000 0.0 % Peter J. Scanlon 130,000 155,000 19.2 % 155,000 0.0 % Ralph N. Dechiaro 130,000 145,000 11.5 % 145,000 0.0 % Stephen J. Landa 130,000 145,000 11.5 % 145,000 0.0 % Outstanding Equity Awards at Fiscal Year End 2007 Table Option Awards Number of Securities Number of Securities Option Underlying Underlying Exercise Option Unexercised Options Unexercised Options Price Exepiration Name (#) Exercisable (#) Unexercisable ($) D ate Joseph F. Longo  15,000 0 $ 2.400 10/31/2015 Chairman, Chief Executive 10,000 0 0.930 12/31/2012 Officer and President 10,000 0 2.030 12/13/2011 40,000 0 5.625 12/20/2010 250,000 0 6.000 11/01/2009 Peter J. Scanlon  15,000 0 2.400 10/31/2015 Vice President, Chief Financial 30,000 0 2.300 08/05/2015 Officer, Treasurer and 15,000 0 2.030 12/13/2011 Secretary 25,000 0 5.625 12/20/2010 20,000 0 6.000 11/01/2009 Ralph N. Dechiaro  15,000 0 2.400 10/31/2015 Vice President of Business 25,000 0 1.900 12/14/2014 Development 3,000 0 3.000 02/20/2012 Stephen J. Landa  Vice President of Sales and Marketing 15,000 0 2.400 10/31/2015 23 Potential Payments Upon Termination of Employment In the event that Messrs. Longo, Scanlon and Dechiaro had terminated their employment on October 31, 2007, the last day of our fiscal year, they would have received the following severance benefits: Name Amount Payment schedule $105,000 paid in a lump sum six months after termination of Joseph F. Longo $ 115,000 employment. $107,308 paid in a lump sum six months after termination of Peter J. Scanlon $ 127,308 employment $55,769 paid in a lump sum within 30 days following Ralph N. Dechiaro $ 75,769 termination of employment. (1) Representing $105,000 of cash severance, equal to six months of base salary and $10,000 of medical/health benefits continuation for 6 months, based on the current cost to the Company of providing such benefits. Mr. Longo will receive the severance in the event of any termination, voluntary or involuntary, other than death. (2) The cash severance would be paid over the six-month severance period, but pursuant to Section 409A of the Internal Revenue Code no payments will be made until six months after the termination of employment. The benefits continuation would be provided over the six-month period following the termination of employment. (3) Mr. Longos employment agreement provides that if his employment is terminated due to disability or he is involuntarily terminated for any reason other than for cause, he is entitled to additional termination benefits, including an annual payment of $97,500, beginning six months after termination of employment (after the severance period), for the remainder of his life. If Mr. Longo is survived by his spouse, she will receive half of that amount ($48,750) for her life. In addition, Mr. Longo (and his surviving spouse) will receive lifetime reimbursement of gap medical insurance premiums to cover expenses not covered by Medicare or Medicaid. The Compensation Committee granted these benefits to Mr. Longo in recognition of his services to the Company. These additional termination benefits will not increase based on Mr. Longos years of service with the Company. These entitlements are unfunded and Mr. Longos rights to these benefits are as an unsecured general creditor of the Company. On January 28, 2008, the parties executed an amendment to clarify provisions with respect to such agreement. Quantification of these additional termination benefits is not determinable at this time. (4) Representing $107,308 of cash severance, equal to nine months of base salary (based on Mr. Scanlons entitlement to four weeks of base salary for each of his nine years of service with the Company) and $20,000 of medical/health benefits continuation for 12 months, based on the current cost to the Company of providing such benefits. Mr. Scanlon will receive the severance in the case of any termination, voluntary or involuntary, other than for cause. (5) Although Mr. Scanlons severance agreement does not specify the form of payment, the intention of the Company and Mr. Scanlon is that the severance would be paid in a lump sum six months after the termination of employment. The Company intends to amend the severance agreement to provide for this payment schedule. The benefits continuation would be provided over the 12-month period following the termination of employment. (6) Representing $55,769 of cash severance, equal to five months of base salary (based on Mr. Dechiaros entitlement to four weeks of base salary for each of his five years of service with the Company) and $20,000 of medical/health benefits continuation for 12 months, based on the current cost to the Company of 24 providing such benefits. Mr. Dechiaro will receive the severance in the event of an involuntary termination other than for cause. (7) Although Mr. Dechiaros severance agreement does not specify the form of payment, the intention of the Company and Mr. Dechiaro is that the severance would be paid in a lump sum within 30 days after the termination of employment. The Company intends to amend the severance agreement to provide for this payment schedule. The benefits continuation would be provided over the 12-month period following the termination of employment. 2007 Director Compensation Table Fees Earned or Paid in Cash 2007 Option Awards Name ($) ($)(1) Total Joseph A. Equale $ 14,750 $ 45,034 $ 59,784 L. Scott Barnard $ 11,000 $ 45,034 $ 56,034 John J. Fitzpatrick $ 13,750 $ 45,034 $ 58,784 Chase P. Withrow III $ 10,750 $ 74,018 $ 84,768 (1) The amounts shown in this column include the amount that we expensed during our 2007 fiscal year for the options granted for the 2006 and 2007 fiscal years. Options granted in the 2006 and 2007 fiscal years vested over 12 months and their grant date fair value was amortized over the service period in accordance with Statement of Financial Accounting Standards No. 123 (revised 2004). Messrs. Equale, Fitzpatrick and Barnard each, as non-employee directors, received options to purchase 15,000 shares for each of our 2006 and 2007 fiscal years. Mr. Withrow received an initial option grant of 30,000 shares in the 2006 fiscal year for being appointed as a director. He received options to purchase 15,000 shares for the 2007 fiscal year. The aggregate number of options held by directors as of October 31, 2007: Mr. Equale, 84,000; Mr. Barnard, 69,000; Mr. Fitzpatrick, 69,000; and Mr. Withrow III, 45,000. The assumptions used to determine the value of the stock option grants are set forth in Note 9 to the financial statements included within Form 10-K for the fiscal year ended October 31, 2007. (2) While Mr. Fitzpatrick remained as an audit committee member in the 2007 fiscal year, he also assumed the additional responsibility as Chairman of the Compensation Committee. CODE OF ETHICS The Company has a Code of Ethics applicable to its Chief Executive Officer, Chief Financial Officer, financial managers and any persons performing similar finance and accounting functions. The Company will provide to any person, without charge, upon request, a copy of the Code of Ethics. Requests for a copy may be made, in writing, to the Company at the following address: Startech Environmental Corporation 15 Old Danbury Road, Suite 203 Wilton, CT 06897 Attn: Chief Financial Officer 25 PROPOSAL NO. 2 REINCORPORATION PROPOSAL FROM COLORADO TO DELAWARE OVERVIEW Shareholders of the Company are being asked to vote upon the reincorporation of the Company from the State of Colorado, our current state of incorporation, to the State of Delaware (the  Reincorporation Proposal ). The reincorporation will be effected pursuant to an Agreement and Plan of Merger (the  Merger Agreement ), by and between the Company and a newly-formed Delaware corporation (hereinafter also called  S tartech Delaware ) that will be formed as a wholly-owned subsidiary of the Company. On February 5, 2008, the Board unanimously approved the Merger Agreement. The Merger Agreement is attached as Annex A to this Proxy Statement. Approval of the merger of the Company with and into Startech Delaware (the  Merger ) and the Reincorporation Proposal, which will also constitute approval of the Certificate of Incorporation of Startech Delaware (the  Delaware Certificate ) and the Bylaws of Startech Delaware (the  Delaware Bylaws ), copies of which are att ached to this Proxy Statement as Annex B and Annex C , respectively, will require the affirmative vote of the holders of a majority of outstanding shares of Common Stock of the Company entitled to vote thereon as of the Record Date. The discussion below is qualified in its entirety by reference to the full text of the Merger Agreement, the Delaware Certificate and the Delaware Bylaws, and by the applicable provisions of the Colorado Business Corporation Act ( CBCA ) and the Delaware General Corporation Law ( DGCL ). NO CHANGE IN NAME, BUSINESS, JOBS, MANAGEMENT, OR PHYSICAL LOCATION The Merger will effect a change in the legal domicile of the Company and other changes of a legal nature, the most significant of which are described below under the heading Comparison of Shareholder Rights Before and After the Reincorporation. The Merger will not, however, result in any change in the name, corporate headquarters, business, jobs, management, location of any of the Companys offices or facilities, number of employees, assets, liabilities or net worth (other than costs incident to the Merger, which costs management considers immaterial). None of the Companys subsidiaries will change their respective states or jurisdictions of incorporation as a result of the Merger. The Companys management and members of the Companys board of directors will assume identical positions with Startech Delaware as the positions they hold with the Company immediately prior to the Merger. The Company will not enter into any new employment agreements with the executive officers or employees of the Company, and none of the Companys executive officers, directors or employees has any direct or indirect interest pursuant to the Merger. All employee benefit, stock option and employee stock purchase plans of the Company will be assumed by Startech Delaware, and each option or right issued by such plans will automatically be converted into an option or right to purchase the same number of shares of Common Stock of Startech Delaware, at the same price per share, upon the same terms and subject to the same conditions. Approval of the Merger constitutes approval of the continuation of these plans as plans of Startech Delaware. Other employee benefit arrangements of the Company will also be continued by Startech Delaware upon the terms and subject to the conditions currently in effect. We believe that the Merger will not affect any of the Companys material contracts with any th ird parties and that the Companys rights and obligations under such material contractual arrangements will continue as rights and obligations of Startech Delaware. CONVERSION OF COLORADO COMPANY SHARES INTO DELAWARE COMPANY SHARES Upon the effective time of the Merger, each issued and outstanding share of the Companys Common Stock, no par value (the  Company Common Stock ) will be converted into an equivalent number of shares of Common Stock of Startech Delaware, par value $0.001 per share (the  Delaware Common Stock ). The shares of Delaware Common Stock will continue to be traded on the NASD Over-The-Counter Bulletin Board under the symbol STHK.OB. 26 PLEASE DO NOT SEND IN ANY OF YOUR STOCK CERTIFICATES REPRESENTING SHARES OF THE COMPANYS COMMON STOCK, AS IT WILL NOT BE NECESSARY FOR SHAREHOLDERS TO EXCHANGE THEIR EXISTING STOCK CERTIFICATES FOR STOCK CERTIFICATES OF STARTECH DELAWARE. HOWEVER, SHAREHOLDERS MAY REQUEST THAT THEIR CERTIFICATES BE EXCHANGED IF THEY SO CHOOSE. AFTER THE EFFECTIVE DATE OF THE MERGER, DELIVERY OF THE COMPANYS COMMON STOCK CERTIFICATES WILL CONSTITUTE DELIVERY FOR TRANSACTIONS IN SHARES OF STARTECH DELAWARES COMMON STOCK. PRINCIPAL REASONS FOR THE REINCORPORATION Predictability, Flexibility and Responsiveness of Delaware Law to Corporate Needs. For many years, Delaware has followed a policy of encouraging incorporation in that state and has adopted comprehensive, modern and flexible corporate laws, which are updated regularly to meet changing business needs. As a result of this deliberate policy to provide a hospitable climate for corporate development, many major public corporations have chosen Delaware as their jurisdiction of organization. In addition, Delaware courts have developed considerable expertise in dealing with corporate issues relating to public companies. Thus, a substantial body of case law has developed construing the DGCL and establishing legal principles and policies regarding publicly-held Delaware corporations. We believe that for these reasons, the DGCL will provide greater legal predictability with respect to our corporate legal matters than we currently have under the CBCA. The Company does not have any operations in the State of Colorado. The principal operations of the Company are, and will continue to be, conducted in Wilton, Connecticut. Attractiveness of Delaware Law to Directors and Officers. We believe that reorganizing under Delaware law may enhance our ability to retain and attract qualified directors and officers. The DGCL, including its extensive body of case law, offers directors and officers of public companies more certainty and stability. Under Delaware law, the parameters of director and officer liability are more clearly defined and better understood than under the CBCA. To date, we have not experienced difficulty in retaining directors or officers, but directors of public companies are exposed to significant potential liability. We therefore believe that providing the benefits afforded directors under the DGCL may enable us to compete more effectively with other public companies in the recruitment of talented and experienced directors and officers. At the same time, we believe that Delaware law regarding corporate fiduciary duties provides appropriate protection for our shareh olders from possible abuses by directors and officers. For example, under Delaware law, directors personal liability cannot be eliminated for: · any breach of the directors duty of loyalty to the corporation or its shareholders; · acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; · unlawful payment of dividends or unlawful repurchases or redemptions of stock; or · any transactions from which the director derived an improper personal benefit. 27 STARTECH DELAWARE Startech Delaware will be incorporated under the DGCL as a wholly owned subsidiary of the Company, exclusively for the purpose of merging with the Company. The address and phone number of Startech Delawares principal office are the same as those of the Company. Prior to the Merger, Startech Delaware will not have any material assets or liabilities and will not have carried on any business. Upon completion of the Merger, the rights of the shareholders of Startech Delaware will be governed by the DGCL, the Delaware Certificate and the Delaware Bylaws. THE MERGER AGREEMENT The Merger will be effected by merging the Company with and into a newly-formed Delaware corporation that is a wholly-owned subsidiary of the Company, to be renamed Startech Environmental Corporation in the Merger, pursuant to the terms of the Merger Agreement. Upon completion of the Merger, the Company, as a corporate entity, will cease to exist and Startech Delaware will succeed to the assets and liabilities of the Company and will continue to operate the business of the Company under the name Startech Environmental Corporation. As provided by the Merger Agreement, each outstanding share of Company Common Stock will be automatically converted into one share of Delaware Common Stock, at the effective time of the Merger. Each stock certificate representing issued and outstanding shares of Company Common Stock will continue to represent the same number of shares of Delaware Common Stock. EFFECTIVE TIME If approved by the requisite vote of the holders of shares of Company Common Stock, it is anticipated that the Merger, and consequently the reincorporation, will become effective at the time set forth in each of the Articles of Merger to be filed with the Secretary of State of Colorado (together with the Merger Agreement) in accordance with Article 7-111-105 of the CBCA and the Certificate of Merger to be filed with the Secretary of State of Delaware in accordance with §252 of the DGCL. However, the Merger Agreement may be terminated and abandoned by action of the Board at any time prior to the effective time of the Merger, whether before or after the approval by holders of shares of Company Common Stock, if the Board determines for any reason, in its sole judgment and discretion, that the consummation of the Merger would not be advisable or not in the best interests of the Company and its share holders. EFFECT OF NOT OBTAINING THE REQUIRED VOTE FOR APPROVAL If the Reincorporation Proposal does not receive the requisite vote for approval, the Merger will not be consummated and the Company will continue to be incorporated in Colorado. COMPARISON OF SHAREHOLDER RIGHTS BEFORE AND AFTER THE REINCORPORATION The rights of the Companys shareholders are currently governed by the CBCA, Colorado common law, the Companys Articles of Incorporation (the  Colorado Articles ) and the Companys Bylaws (the  Colorado Bylaws ). The Colorado Articles and the Colorado Bylaws are available for inspection during business hours at the principal executive offices of the Company. In addition, copies may be obtained by writing to the Company at 88 Danbury Road, Wilton, Connecticut 06897. The rights of Startech Delawares shareholders after the completion of the Merger will be governed by the DGCL, Delaware common law, the Delaware Certificate and the Delaware Bylaws. Summarized below are the most significant differences between the rights of shareholders of the Company before and after the reincorporation. Certain technical changes will be made to the Delaware Certificate and the Delaware Bylaws in comparison to the Colorado Articles and the Colorado Bylaws to reflect non-material differences between the DGCL and the CBCA. The summary below is not intended to be relied upon as an exhaustive list of all differences or a complete description of the differences, between the CBCA and the DGCL, and is qualified in its entirety by reference to the CBCA, the Colorado Articles, the Colorado Bylaws, the DGCL, the Delaware Certificate and the Delaware Bylaws. 28 COLORADO DELAWARE AUTHORIZED SHARES The authorized capital stock of the Company consists of 810,000,000 The authorized capital stock of Startech Delaware will consist of 810,000,000 shares, consisting of 800,000,000 shares of Common Stock, no par value, shares, consisting of 800,000,000 shares of Common Stock, par value and 10,000,000 shares of preferred stock, no par value. 2,500,000 shares $0.001 per share, and 10,000,000 shares of preferred stock, par value $0.001 per share. of the Companys preferred stock are designated as Series A Cumulative Convertible Redeemable Preferred Stock, no par value per share (the  Series A Preferred Stock ), and have the rights and preferences stated in the Colorado Articles of Incorporation. Such rights include preferences with respect to payment of dividends, conversion terms, including optional and mandatory redemption and conversion terms, voting rights and preferences in liquidation. No shares of Series A Preferred Stock have been issued, and there is no present intention to issue any shares of Series A Preferred Stock "BLANK CHECK" PREFERRED STOCK" The Colorado Articles do not providefor the The Delaware Certificate provides for the issuance of preferred stock of any type. issuance of up to 10,000,000 shares of blank check preferred stock. The rights and limitations of the preferred stock are to the fullest extent permitted by the DGCL, and the Board may, without the need for further shareholder approval, issue shares of preferred stock in one or more series, and fix for each series the number, dividend rights, conditions of redemption, rights on dissolution, conversion privileges and other rights and limitations to the extent permitted by the DGCL. The Board would also be permitted to fix whether or not the holders of shares of a series of preferred stock will have voting rights and the terms of those voting rights, in addition to the voting rights provided by Delaware law. No shares of preferred stock will be issued in connection with the reincorporation. The authorized shares of preferred stock may be used for any proper corporate purpose approved by the Board. Their availability enables the Board to act with flexibility and dispatch when favorable capital raising or acquisition opportunities arise which permit the use of equity securities other than Common Stock. Under certain circumstances, the preferred stock could have anti-takeover effects. The terms of the preferred stock, and the ability of the Board to give the preferred stock a wide array of voting rights, could discourage or thwart persons seeking to effect a takeover or otherwise gain control of the Company. 29 COLORADO DELAWARE ACTION BY SHAREHOLDERS WITHOUT A MEETING The CBCA requires unanimous written consent for any shareholder action taken without a meeting, unless a provision is contained in a corporations articles of incorporation that allows holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted to take such action by consent. The Colorado Articles do not contain such a provision. The Delaware Bylaws require stockholder actions to be taken at a duly called meeting. Stockholders may not take action by written consent without a meeting. REMOVAL OF DIRECTORS The Colorado Articles, in conformance with the CBCA, provide that any director may be removed, with or without cause, by shareholders if the votes cast in favor of removal exceed the votes cast against removal, at a shareholder meeting duly called and held for the specific purpose of removing a director or directors. The DGCL and Startech Delawares Bylaws allow for the removal, with or without cause, of any or all members of the Board by the vote of the holders of a majority of shares entitled to vote; however, the Startech Delaware Bylaws will provide for removal of members of the Board by the vote of holders of a majority of the shars, entitled to vote only for cause. COMMITTEES THE BOARD OF DIRECTORS The Colorado Bylaws provide that the Board may designate from among its members, an executive and one or more other committees. With the exception of certain actions set forth in Section 7-108-206 of the CBCA, which generally prohibit committees from approving significant transactions or taking significant actions, the committees may exercise the authority granted to them by the Board. The Delaware Bylaws provide that the Board may designate one or more committees, each of which shall consist of one or more members of the Board. With the exception of certain actions set forth in the Delaware Bylaws, the committees may exercise all of the authority of the Board to the extent provided in a resolution of the Board. INDEMNIFICATION The Colorado Articles provide that a director of the Company shall not be personally liable to the Company or its shareholders for monetary damages for the directors breach of his or her fiduciary duties, except for monetary damages for (i) any breach of the directors duty of loyalty to the Company; (ii) acts or omissions not in good faithor which involve intentional misconduct or a knowing violation of law; (iii) acts specified in Section 7-5-114 (now Section 7-108-403) of the CBCA; or (iv) any transaction from which the director der ived an improper personal benefit. In addition, the Colorado Articles provide that, in the event that the CBCA is amended to authorize additional indemnification for directors, the Companys directors are to be indemnifiedto the fullest extent permitted by the CBCA. In addition, as required by the CBCA,the Company is required to give shareholders, with or The Delaware Certificate provides that the officers and directors of Startech Delaware are to be indemnified to the fullest extent permitted by Delaware law. The Delaware Bylaws do not contain the following provisions that address matters expressly required by Colorado law (but not by Delaware law): (i) limiting indemnification of a director or officer with respect to a personal benefit improperly received or (ii) the requirement of a notice to stockholders in the event of indemnification of, or advancement of expenses to, directors of the corporation in connection with a proceeding by or in the right of the corporation. In addition, the Delaware Bylaws do not expressly prohibit indemnification of an officer or employee if the officer or employee is adjudged to be liable 30 COLORADO DELAWARE before the notice for the next shareholders meeting, for gross negligence or willful misconduct. It a notice of all indemnification of, or advancement of should be noted, however, that the Delaware expenses to, directors of the Company in connection Certificate is otherwise similar to the Colorado with a proceeding by or in the right of the corporation. Bylaws with respect to mandatory indemnification by Startech Delaware of directors and officers, and that all such persons must act in good faith and in a manner such persons reasonably believed to be in or not opposed to the best interests of Startech Delaware, and with respect to any criminal proceeding, had no reasonable cause to believe the persons conduct was unlawful. RECORD DATE Consistent with the CBCA, the Colorado Bylaws Consistent with the DGCL, the Delaware provide that with respect to all actions requiring the Bylaws provide that the record date is not to fixing of a record date, the record date is not to be be more than 60 days (nor fewer than 10 days more than seventy (70) days (nor fewer than then in the event of a meeting) before a meeting or (10) days in the event of a meeting) before a meeting action requiring determination of stockholders. or action requiring a determination of shareholders. AMENDING THE CHARTER The CBCA provides that amendments to a corporation's articles of incorporation In accordance with the DGCL, amendments to the Delaware Certificate (other than cetain ministerial amendments that may be made by generally require that the Board adopt a resolution setting forth the the board of directors, without shareholder action) amendment, declaring its advisability and submitting it to a vote of the may be proposed by the board of directors or by the stockholders (i.e., stockholders are not entitled to enact an holders of shares representing at least 10% of all of the votes amendment to the Delaware Certificate entitled to be cast on the amendment. The board must recommend the without any Board action). amendment to the shareholders, unless the amendment is being proposed by the shareholders, or unless the board determines that because of a conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders. DIVIDENDS The Colorado Articles permit the Board to pay dividends in cash, The Delaware Certificate contains the same provisions property or shares to holders of the Company Preferred Stock to with respect to declaration of dividends as the Companys Articles the extent that earned surplus for that year is available. In the of Incorporation. The DGCL defines surplus as the excess of the event that holders of the Company Preferred Stock have received net assets of the corporation over the capital of the corporation. Unless the maximum allowable dividend for the year, the Board may pay the corporations Board determines otherwise, the capital of the corporation dividends to holders of the Company Common Stock out of funds is equal to the aggregate par value of the shares of stock having of the Company as permitted by law. These provisions are subject par value. Therefore, the provision with respect to dividends in the Delaware to the CBCA requirement that the payment of dividends (which are Certificate is subject to the DGCL requirement that permits a referred to in the CBCA as distributions) is generally permissible corporation to declare and pay dividends out of surplus or, if there is no unless after giving effect to the dividend or distribution, the corporation would be unable to pay its debts as they 31 COLORADO DELAWARE become due in the usual course of business, or if the total assets of the corporation would be less than the sum of its total liabilities plus the amount that would be needed, or if the corporation were dissolved at the time the dividend was paid, to satisfy the preferential rights of shareholders whose preferential rights upon dissolution of the corporation are greater than those of the shareholders receiving the dividend. Under the CBCA, directors can be held personally liable for authorizing distributions in violation of law under certain circumstances. surplus, out of the net profits for the fiscal year in which the dividend is declared and/or for the preceding fiscal year. CORPORATE RECORDS (FORM OF RECORDS) Under the CBCA, the Company is required to keep as Consistent with the DGCL, the Delaware Certificate provides permanent records minutes of all meetings of the shareholders that any records maintained by Startech Delaware in and the Board of the Company, a record of all actions taken by the regular course of its business, including its stock ledger, the shareholders or the Board of the Company without a meeting, books of account and minute books, may be kept on, or a record of all actions taken by a committee of the Board of by means of, or be in the form of, any information storage the Company, and a record of all waivers of notices of meetings device or method, provided that the records so kept can be of shareholders and of the Board of the Company or any converted into clearly legible paper form within a reasonable committee of the Board. In addition, the CBCA requires the time. The DGCL does not require that Startech Delaware Company to keep specific records at its principal office, including keep any specific records at any particular place the Colorado Articles of Incorporation, the Colorado Bylaws, the or for a specific period of time. minutes of all shareholders meetings, and records of all action taken by shareholders without a meeting, for the past three years, all written communications within the past three years to shareholders as a group or to holders of any class or series of shares as a group, a list of the names and business addresses of current directors and officers, a copy of the Companys most recent Colorado annual corporate report, and all financial statements prepared for periods ending during the last three years that a shareholder has a right to request under the CBCA. EXAMINATION OF BOOKS AND RECORDS Pursuant to the CBCA, any record or beneficial shareholder Pursuant to the DGCL, the inspection rights of the of the Company may, upon 5 days written demand, inspect certain stockholders of Startech Delaware are the same as under records, including the articles of incorporation, bylaws, minutes Colorado law, except: (i) there is no requirement that of shareholder meetings or records of all actions taken by a stockholder has been a stockholder for at least 3 months consent without a meeting, communications with shareholders or is a stockholder of at least 5% of all outstanding during the previous three years, the lost of names and business shares of any class of shares when the demand is made, addresses of current directors and officers, the most recent and (ii) if Startech Delaware refuses to permit inspection or Colorado corporate annual report, and all financial statements prepared does not reply to the demand within 5 business days after during the last three years as that a shareholder has a right to the demand has been made, the stockholder may apply request under the CBCA. In addition, upon 5 days to the Delaware Court of Chancery for an order to compel such inspection. written demand, any shareholder may inspect the list of shareholdersand certain other corporate 32 COLORADO DELAWARE records, including (a) excerpts of minutes of any meetings of the Board, a Board committee or shareholders of the Company, (b) excerpts of actions taken by the Board, a Board committee or shareholders by consent without a meeting, (c) waivers of notices of any meetings of the Board, a Board committee or shareholders, and (d) accounting records of the corporation, if the shareholder either (i) has been a shareholder for at least 3 months or (ii) is a shareholder of at least 5% of all outstanding shares of any class of shares when the demand is made, provided that the demand is made in good faith and for a proper purpose ( as defined), the shareholder describes with reasonable particularity the purpose and the records the shareholder desires to inspect, and the records are directly connected with the described purpose. BUSINESS COMBINATION STATUTE The CBCA does not contain any business combination provisions which would serve to prevent or delay combinations with interested shareholders. Section 203 of the DGCL provides for a three- year moratorium on certain business combinations with interested stockholders (generally, persons who own, individually or with or through other persons, 15% or more of the corporations outstanding voting stock). To the extent Startech Delaware is listed on a national securities exchange or authorized for quotation on NASDAQ NMS, or the shares of Startech Delaware are held of record by more than 2,000 stockholders , Startech Delaware and its stockholders would be subject to Section 203 of the DGCL. DISSENTERS AND APPRAISAL RIGHTS Pursuant to the CBCA, with certain exceptions that The DGCL provides appraisal rights only in apply to corporations listed on a national securities that case of a stockholder objecting to certain exchange or the NASDAQ stock market, or that are mergers or consolidations. Thus, under the held by more than 2,000 shareholders of record DGCL, stockholders have no appraisal rights in including for such purpose both record and a sale, lease or exchange of all o rsubstantially all of a corporations assets
